NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUVENAL GONZALEZ, AKA Juvenal                   No.    15-70091
Gonzalez-Velasquez,
                                                Agency No. A099-976-057
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Juvenal Gonzalez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”).

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We also review de novo whether a petitioner has been afforded due process.

Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      In his appeal to the BIA, Gonzalez did not challenge the IJ’s determinations

that he is ineligible for asylum and CAT protection. He also did not challenge the

IJ’s denial of his motion to continue his hearing so he could obtain more details

about his criminal history. We lack jurisdiction to consider those issues. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      The record does not support Gonzalez’s claim that the agency failed to

review and consider all evidence presented. See, e.g., Gonzalez-Caraveo v.

Sessions, 882 F.3d 885, 894-95 (9th Cir. 2018) (“There is no indication that the IJ

or BIA did not consider all the evidence before them.”).

      Substantial evidence supports the agency’s conclusion that Gonzalez did not

establish a well-founded fear of persecution. Gonzalez has never been personally



                                         2                                    15-70091
threatened or harmed. Moreover, his sister, Maria de Jesus, and his siblings

continue to live without incident in his hometown in Mexico. See Hakeem v. INS,

273 F.3d 812, 816 (9th Cir. 2001) (“An applicant’s claim of persecution upon

return is weakened, even undercut, when similarly situated family members

continue to live in the country without incident . . . .”) (citations omitted),

superseded by statute on other grounds as stated in Ramadan v. Gonzalez, 479

F.3d 646, 650 (9th Cir. 2007). Gonzalez also failed to establish membership in a

cognizable social group. See Conde Quevedo v Barr, 947 F.3d 1238, 1243 (9th

Cir. 2020) (concluding that a proposed social group of witnesses who reported

crimes to police lacked social distinction); Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (“An alien’s desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”). His withholding of removal claim therefore fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                     15-70091